ALDERMAN, Justice,
concurring specially.
I agree that respondent should be found guilty of the charges brought by The Florida Bar. I also agree that an attorney’s failure to file his income tax returns warrants, at the very least, a suspension and subsequent inquiry into his fitness to practice law before his reinstatement.
In The Florida Bar v. Lord, 433 So.2d 983 (Fla.1983), I dissented from this Court’s decision to give Lord a six-month suspension and concluded that a three-year suspension would have been appropriate. 433 So.2d at 987. In the present case, although respondent’s conduct was cumulative, it was not as flagrant as Lord’s. Therefore, the appropriate discipline should not be greater than that imposed upon Lord. I, accordingly, reluctantly concur with the imposition of the six-month suspension. Had Lord been decided in accordance with my views, I would have found a two-year suspension to be appropriate in the present case.